[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Carolyn Shenker applies, under General Statutes § 49-35a, for the discharge of a mechanic's lien placed on property located at 170 Hartford Road, Hampton, Connecticut, by the respondent, Timothy Casey, d/b/a Cornerstone Construction. On November 15, 1999, the court held an evidentiary hearing on this application.
Under § 49-53b, the lienor has the burden of establishing probable cause to sustain the validity of the lien. The court concludes that the respondent has failed to satisfy this burden.
On September 30, 1998, the respondent executed a waiver of his "right to claim any lien or liens for work done or material furnished, or any kind or class of lien whatsoever" regarding the subject property. The respondent later filed the mechanic's lien certificate which indicates that the lien pertained to work done and materials furnished from April 1, 1998 to October 4, 1998. No evidence was adduced that the respondent performed any work or supplied materials with respect to the property between September 30, 1998, the date of the lien wavier, and October 4, 1998, the completion date recited in the lien certificate. Consequently, the court cannot find that any work was done or materials furnished during the relevant time period.
Sferrazza, J.